DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/20 has been entered.
 
Response to Amendment
The previously applied 112 rejections have been withdrawn based on the clarifying amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 6-18, 20-23, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubrow et al. (US 2012/0113672, “Dubrow”) in view of Hood et al. (US 2013/0150481, “Hood”), in view of Rickwood et al. (US 4,913,544, “Rickwood”).
Regarding claim 1 and 17, Dubrow teaches a quantum dot film article (e.g., [0006]) comprising first and second barrier layers ([0009], [0061]), a quantum dot layer between the barrier layers and having quantum dots dispersed in a matrix that is a curable matrix composition ([0120] - [0122]). Dubrow additionally teaches that the composition may comprise one or more acrylic or other monomeric components and that may be copolymerized (e.g., [0122]). Dubrow additionally teaches that the matrix material may include an amino functional silicone oil component ([0106], [0122]). Dubrow 
Regarding claims 3 and 18, Dubrow additionally teaches that the quantum efficiency of the quantum dot layer may be greater than 90% ([0100], [0207]). 
Regarding claims 6 and 7, modified Dubrow additionally teaches a matrix material may further comprise a monofunctional (meth)acryl monomer or oligomer (Dubrow, [0122], including monofunctional acrylate components such as methylmethacrylate, which may be considered a “methacryl” component or an “acryl” component). 
Regarding claim 8, modified Dubrow additionally teaches the inclusion of a photoinitiator (Dubrow [0121], describing UV curing methods, thus requiring a UV or photo-initiator, [0132]; and also Hood [0071]).
Regarding claim 9, Dubrow additionally teaches that the matrix material may include an amino functional silicone oil component ([0106], [0122]). 
Regarding claim 10, Dubrow additionally teaches that the quantum dots may comprise CdSe ([0010], [0091]). 
Regarding claim 11 and 21, Dubrow additionally teaches the inclusion of scattering particles having an average range size on the range of less than 5 micrometers (thus reading on the presently claimed range, [0064], [0186]).
Regarding claim 12 and 22, Dubrow additionally teaches that the barrier films may be plastic or polymeric materials ([0010], [0168]).
Regarding claims 13-16, while Dubrow fails to specifically teach the claimed testing conditions and results, Dubrow teaches that the quantum dots that are embedded in a matrix material and coated with ligand materials are protected from elevated temperatures, external gasses and moisture, and other harmful environmental conditions ([0102], [0103]). Additionally, the presently examined claims do not specify the conditions under which the films are to be kept at elevated temperatures (i.e., in atmospheres containing oxygen or moisture). Therefore, as Dubrow teaches that the quantum dots that are embedded in a matrix material and coated with ligand materials are protected from elevated temperatures, external gasses and moisture, and other harmful environmental conditions ([0102], [0103]), they will be considered to not allow for moisture or oxygen ingress or color change under at least some elevated temperature testing conditions. 
Regarding claims 20, modified Dubrow (Hood) additionally teaches that the radiation curable composition may include the difunctional monomer or oligomer in an amount of up to 80% ([0071], [0031]), the monofunctional acryl monomer in an amount of up to 50% ([0071]), and the photoinitiator in an amount of from 1 to 10% ([0071]). 
Regarding claims 23 and 30, Dubrow additionally teaches that the quantum dot film may be used in a display device ([0047], [0054], [0075]).

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Hood in view of Rickwood as applied to claims 1 and 17, above, and further in view of Miller (US 2008/0209876, “Miller”).
Regarding claims 2 and 19, Dubrow teaches generally that a wide variety of materials may be suitable for use as matrix materials ([0122]) and Hood teaches that, for example, ethoxylated Bisphenol 

Response to Arguments
Applicant’s arguments filed 10/6/20 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-3, 6-23, and 30 are rejected as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782